630 N.W.2d 427 (2001)
In re Petition for DISCIPLINARY ACTION AGAINST Timothy Jay ZAK, an Attorney at Law of the State of Minnesota.
No. C3-98-1923.
Supreme Court of Minnesota.
July 26, 2001.

ORDER
On August 31, 1999, this Court reinstated respondent Timothy Jay Zak to the practice of law following a 3-month suspension and placed him on supervised probation for 2 years. In re Reinstatement of Zak, 598 N.W.2d 692 (Minn.1999).
The Director of the Office of Lawyers Professional Responsibility and respondent have entered into a stipulation wherein they jointly recommend that it would be appropriate to immediately discharge respondent from his supervised probation because respondent no longer maintains a law practice and his probation is an undue burden on his ability to register as a financial advisor in other states.
This court has independently reviewed the record and agrees that the jointly recommended discharge is appropriate.
IT IS HEREBY ORDERED that respondent Timothy Jay Zak is hereby discharged from supervised probation.
BY THE COURT
Paul H. Anderson
Associate Justice